ACCEPTED
                                                                                                                                                              03-14-00667-CV
                                                                                                                                                                     4222958
                                                                                                                                                    THIRD COURT OF APPEALS
                                                                                                                                                               AUSTIN, TEXAS
                                                                                                                                                         2/20/2015 9:05:11 AM
                                                                                                                                                            JEFFREY D. KYLE
                                                                                                                                                                       CLERK




                                                                                                                                    FILED IN
THOMAS H. EDWARDS                                                                                                            3rd COURT OF APPEALS
ASSISTANT ATTORNEY GENERAL                                                                                                       AUSTIN, TEXAS
DIRECT DIAL : (512) 475-4003
Thomas.Edwards@texasattorneygeneral.gov                                                                                      2/20/2015 9:05:11 AM
                                                                                                                               JEFFREY D. KYLE
                                                                                                                                     Clerk
                                                     February 20, 2015




Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

         Re:        Case No. 03-14-00667-CV
                    Texas Commission on Environmental Quality v. Exxon Mobil
                    Corporation, et al., in the Third Court of Appeals, Austin, Texas

Dear Mr. Kyle:

      I am in receipt of your letter setting the above case for oral argument
on March 11, 2015, at 1:30 pm. Please be advised that I intend to argue this
case before the Court on behalf of Appellant, Texas Commission on
Environmental Quality.

                                                     Sincerely,

                                                      /s/ Thomas H. Edwards
                                                     THOMAS H. EDWARDS
                                                     Assistant Attorney General
                                                     Tex. State Bar No. 06461800

                                                     Office of the Attorney General

   PO S T OF F I C E BO X 12548, AU S T I N , TE X A S 78711-2548         TEL:     (512)463-2100              W W W .TEX A SAT T O R N E YGEN ER A L.G O V
                                                  A n Equa l Em pl o ym ent O pp or t unit y Em pl o ye r ·
Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
Page 2



                              Environmental Protection Division
                              P.O. Box 12548, Capitol Station
                              Austin, Texas 78711-2548
                              Tel: (512) 475-4003
                              Fax: (512) 320-0911
                              Thomas.Edwards@TexasAttorneyGeneral.gov



                          CERTIFICATE OF SERVICE

      I, Thomas H. Edwards, do hereby certify that a true and correct copy
of the foregoing document was served by electronic service on the
following parties or attorneys of record on the 20th day of February 2015,
and by email the same day.

Attorneys                               Parties

John R. Eldridge                        Exxon Mobil Corporation,
HAYNES AND BOONE, L.L.P.                ExxonMobil Oil Corporation,
1221 McKinney St., Ste. 2100            Pennzoil-Quaker State Company
Houston TX 77010-2020                   and Shell Oil Company
Telephone: (713) 547-2000
Facsimile: (713) 547-2600
John.Eldridge@haynesboone.com
Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
Page 3



Adam H. Sencenbaugh             Exxon Mobil Corporation,
HAYNES AND BOONE, L.L.P.        ExxonMobil Oil Corporation,
600 Congress Ave., Ste. 1300    Pennzoil-Quaker State Company
Austin TX 78701-2579            and Shell Oil Company
Telephone: (512) 867-8489
Telecopier: (512) 867-8606
Adam.Sencenbaugh@
haynesboone.com

Janessa M. Glenn                Cabot Norit Americas, Inc.
R. Steven Morton
MOLTZ MORTON & GLENN, LLP
5113 Southwest Pkwy, Ste. 120
Austin TX 78735-8969
jglenn@mmandg.com

John E. Leslie                  Howard Freilich, d/b/a Quick Stop
JOHN LESLIE * PLLC              Brake and Muffler
1216 Florida Dr., Ste. 140
Arlington TX 76015-2393
Tel: (817) 505-1291
Arlingtonlaw@aol.com

Cynthia J. Bishop               Baxter Oil Service
C BISHOP LAW PC
P.O. Box 612994
Dallas TX 75261-2994
cbishop@cbishoplaw.com
Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
Page 4



Paul Craig Laird II                  Frank Kosar, d/b/a Rite Way
ASHLEY & LAIRD, L.C.                 Truck Rental
800 W. Airport Fwy., Ste. 880
Irving TX 75062-6274
pcl880@aim.com

George E. Kuehn                      SBC Holdings, Inc., f/k/a The Stroh
BUTZEL LONG                          Brewery Company
301 E. Liberty St., Ste 500
Ann Arbor MI 48104-2283
Tel: 734-213-3257
Fax: 734-995-1777
kuehn@butzel.com

                                 /s/ Thomas H. Edwards
                                THOMAS H. EDWARDS